 

Exhibit 10.17

 



ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of January 8, 2020,
by and among MTBC, Inc. a Delaware corporation (“Purchaser”), Runway Growth
Credit Fund Inc (the “Sellers’ Representative”) and TD Bank, NA (the “Escrow
Agent”). Purchaser, Sellers’ Representative and Escrow Agent are each referred
to herein as a “Party” and collectively, as the “Parties”.

 

WHEREAS, Purchaser and Sellers’ Representative, among others, have entered into
an Agreement and Plan of Merger dated as of January 8, 2020 (the “Merger
Agreement”);

 

WHEREAS, except as otherwise provided herein, capitalized terms used in this
Escrow Agreement have the meanings assigned to them in the Merger Agreement; and

 

WHEREAS, pursuant to the Merger Agreement, the Parties have agreed that a
portion of the Merger Consideration consisting of 260,000 shares of MTBC 11%
Series A Cumulative Redeemable Perpetual Preferred Stock (the “Escrow Shares”)
be deposited with the Escrow Agent subject to the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Parties hereto agree as follows:

 

1. Appointment. The Parties hereby appoint Escrow Agent as their escrow agent
for the purposes set forth herein, and Escrow Agent hereby accepts such
appointment under the terms and conditions set forth herein.

 

2. Disposition. The Escrow Agent shall disburse the Escrow Shares in accordance
with any written direction executed by both the Purchaser and Sellers’
Representative.

 

3. Escrow Shares.

 

(a) Transferability. Except in accordance with Section 3, none of the Escrow
Shares shall be transferred, assigned or pledged by the Escrow Agent or any
other Party.

 

(b) Voting. No Party will have any voting rights with respect to the Escrow
Shares.

 

(c) Dividends, Etc. No cash dividends or other distributions paid on the Escrow
Shares shall be paid to any Party until such shares have been released from
escrow. If and when Escrow Shares are released to Sellers’ Representative (the
“Released Escrow Shares”), Purchaser will pay to Escrow Agent, for distribution
to Sellers’ Representative, all dividends and distributions that were declared
on such Released Escrow Shares while they were held in escrow. Escrow Agent has
no duty to solicit any dividends, redemption or other distributions hereunder.

 

(d) Fractional Shares. No fractional shares of MTBC Preferred Stock or other
securities shall be retained in or released from the escrow account pursuant to
this Agreement. In connection with any release of Escrow Shares from the escrow
account, Purchaser shall be permitted to round to the nearest whole number or to
follow such other rounding procedures as Purchaser reasonably determines to be
appropriate in order to avoid retaining any fractional shares in the escrow
account and in order to avoid releasing any fractional shares from the escrow
account.

 

 1 

 

 

4. Communications with Escrow Agent. Any instructions setting forth, claiming,
containing, objecting to, or in any way related to the transfer or distribution
of the Escrow Shares must be in writing or set forth in a Portable Document
Format (“PDF”), executed by the appropriate Party or Parties as evidenced by the
signatures of the person or persons signing this Agreement or one of their
designated persons as set forth in Schedule 1 (each an “Authorized
Representative”), and delivered to Escrow Agent only by confirmed facsimile or
attached to an email on a Business Day only at the fax number or email address
set forth in Section 10 below. No instruction for or related to the transfer or
distribution of Escrow Shares shall be deemed delivered and effective unless
Escrow Agent actually shall have received it on a Business Day by facsimile or
as a PDF attached to an email only at the fax number or email address set forth
in Section 10 and as evidenced by a confirmed transmittal to the Party’s or
Parties’ transmitting fax number or email address and Escrow Agent has been able
to satisfy any applicable security procedures as may be required hereunder.
Escrow Agent shall not be liable to any Party or other person for refraining
from acting upon any instruction for or related to the transfer or distribution
of the Escrow Shares if delivered to any other fax number or email address,
including but not limited to a valid email address of any employee of Escrow
Agent. As used in this Section 5, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which Escrow Agent located at the notice
address set forth below is authorized or required by law or executive order to
remain closed. The Parties acknowledge that the security procedures set forth in
this Section 5 are commercially reasonable. Upon delivery of the Escrow Shares
by Escrow Agent, this Agreement shall terminate, subject to the provisions of
Section 9.

 

5. Escrow Agent. Escrow Agent shall have only those duties as are specifically
and expressly provided herein, which shall be deemed purely ministerial in
nature, and no other duties, including but not limited to any fiduciary duty,
shall be implied. Escrow Agent has no knowledge of, nor any obligation to comply
with, the terms and conditions of any other agreement between the Parties, nor
shall Escrow Agent be required to determine if any Party has complied with any
other agreement. Notwithstanding the terms of any other agreement between the
Parties, the terms and conditions of this Agreement shall control the actions of
Escrow Agent. Escrow Agent may conclusively rely upon any written notice,
document, instruction or request delivered by the Parties believed by it to be
genuine and to have been signed by an Authorized Representative(s), as
applicable, without inquiry and without requiring substantiating evidence of any
kind and Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document, notice, instruction or
request. Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that Escrow Agent’s
gross negligence or willful misconduct was the cause of any direct loss to
either Party. Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through affiliates or agents. In the event Escrow
Agent shall be uncertain, or believes there is some ambiguity, as to its duties
or rights hereunder or receives instructions, claims or demands from any Party
hereto which in Escrow Agent’s judgment conflict with the provisions of this
Agreement, or if Escrow Agent receives conflicting instructions from the
Parties, Escrow Agent shall be entitled either to: (a) refrain from taking any
action until it shall be given (i) a joint written direction executed by
Authorized Representatives of the Parties which eliminates such conflict or (ii)
a court order issued by a court of competent jurisdiction (it being understood
that the Escrow Agent shall be entitled conclusively to rely and act upon any
such court order and shall have no obligation to determine whether any such
court order is final); or (b) file an action in interpleader. Escrow Agent shall
have no duty to solicit any payments which may be due it, including, without
limitation, the Escrow Shares nor shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder. Anything in this Agreement to the contrary
notwithstanding, in no event shall Escrow Agent be liable for special,
incidental, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if Escrow Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

 2 

 

 

6. Resignation; Succession. Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving thirty (30) days advance notice in
writing of such resignation to the Parties. Escrow Agent’s sole responsibility
after such thirty (30) day notice period expires shall be to hold the Escrow
Shares and to deliver the same to a designated substitute escrow agent, if any,
appointed by the Parties, or such other person designated by the Parties, or in
accordance with the directions of a final court order, at which time of
delivery, Escrow Agent’s obligations hereunder shall cease and terminate. If
prior to the effective resignation date, the Parties have failed to appoint a
successor escrow agent, or to instruct the Escrow Agent to deliver the Escrow
Shares to another person as provided above, at any time on or after the
effective resignation date, Escrow Agent either (a) may interplead the Escrow
Shares with a court located in the State of New York and the costs, expenses and
reasonable attorney’s fees which are incurred in connection with such proceeding
may be charged against and withdrawn from the Escrow Shares; or (b) appoint a
successor escrow agent of its own choice. Any appointment of a successor escrow
agent shall be binding upon the Parties and no appointed successor escrow agent
shall be deemed to be an agent of Escrow Agent. Escrow Agent shall deliver the
Escrow Shares to any appointed successor escrow agent, at which time Escrow
Agent’s obligations under this Agreement shall cease and terminate. Any entity
into which Escrow Agent may be merged or converted or with which it may be
consolidated, or any entity to which all or substantially all the escrow
business may be transferred, shall be the Escrow Agent under this Agreement
without further act.

 

7. Compensation. The Parties agree severally and not jointly to pay Escrow Agent
upon execution of this Agreement and from time to time thereafter reasonable
compensation for the services to be rendered hereunder, which unless otherwise
agreed in writing, shall be as described in Schedule 2. Each of the Parties
further agrees to the disclosures set forth in Schedule 2.

 

8. Indemnification and Reimbursement. The Parties agree jointly and severally to
indemnify, defend, hold harmless, pay or reimburse Escrow Agent and its
affiliates and their respective successors, assigns, directors, agents and
employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, litigation,
investigations, costs or expenses (including, without limitation, the fees and
expenses of outside counsel and experts and their staffs and all expense of
document location, duplication and shipment) (collectively “Losses”), arising
out of or in connection with (a) Escrow Agent’s performance of this Agreement,
except to the extent that such Losses are determined by a court of competent
jurisdiction to have been caused by the gross negligence, willful misconduct, or
bad faith of such Indemnitee; and (b) Escrow Agent’s following any instructions
or directions, whether joint or singular, from the Parties received in
accordance with this Agreement. The Parties hereby grant Escrow Agent a lien on,
right of set-off against and security interest in the Escrow Shares for the
payment of any claim for indemnification, fees, expenses and amounts due to
Escrow Agent or an Indemnitee. In furtherance of the foregoing, Escrow Agent is
expressly authorized and directed, but shall not be obligated, to charge against
and withdraw from the Escrow Shares for its own account or for the account of an
Indemnitee any amounts due to Escrow Agent or to an Indemnitee under Section 8
or 9. The obligations set forth in this Section 9 shall survive the resignation,
replacement or removal of Escrow Agent or the termination of this Agreement.

 

 9. Notices. All communications hereunder shall be in writing or set forth in a
PDF attached to an email, and all instructions from a Party or the Parties to
the Escrow Agent shall be executed by an Authorized Representative, and shall be
delivered in accordance with the terms of this Agreement by facsimile, email or
overnight courier only to the appropriate fax number, email address, or notice
address set forth for each party as follows:

 

If to Purchaser: MTBC, Inc.       7 Clyde Road   Somerset, NJ 08873   Attn:
General Counsel   Facsimile: (732) 227-8575   Email: legal@mtbc.com

 

 3 

 

 

If to Seller’s Representative: Runway Growth Credit Fund Inc.       205 North
Michigan Avenue, Suite 4200   Chicago, Illinois 60601   Attention: Tom Raterman,
CFO   Facsimile:   Email:     If to Escrow Agent: TD Bank, N.A.       2059
Springdale Road   Cherry Hill, NJ 08003   Attention: David Leondi   Fax No.:
856-685-5267   Email Address: david.leondi@td.com

 

10. Compliance with Court Orders. In the event that a legal garnishment,
attachment, levy, restraining notice or court order is served with respect to
any of the Escrow Shares, or the delivery thereof shall be stayed or enjoined by
an order of a court, Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all such orders so entered or issued, which
it is advised by legal counsel of its own choosing is binding upon it, whether
with or without jurisdiction, and in the event that Escrow Agent obeys or
complies with any such order it shall not be liable to any of the Parties hereto
or to any other person by reason of such compliance notwithstanding such order
be subsequently reversed, modified, annulled, set aside or vacated.

 

11. Miscellaneous. The provisions of this Agreement may be waived, altered,
amended or supplemented only by a writing signed by the Escrow Agent and the
Parties. Neither this Agreement nor any right or interest hereunder may be
assigned by any Party without the prior consent of Escrow Agent and the other
Party. This Agreement shall be governed by and construed under the laws of the
State of New Jersey. Each Party and Escrow Agent irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of New Jersey. To the extent that in any jurisdiction
either Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution, attachment (before or after judgment) or other
legal process, such Party shall not claim, and hereby irrevocably waives, such
immunity. Escrow Agent and the Parties further hereby waive any right to a trial
by jury with respect to any lawsuit or judicial proceeding arising or relating
to this Agreement. No party to this Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Agreement because of, acts of God, fire, war, terrorism, floods, strikes,
electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control. This Agreement and any joint instructions from
the Parties may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument or instruction, as applicable. All signatures of the parties to this
Agreement may be transmitted by facsimile or as a PDF attached to an email, and
such facsimile or PDF will, for all purposes, be deemed to be the original
signature of such party whose signature it reproduces, and will be binding upon
such party. If any provision of this Agreement is determined to be prohibited or
unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction. The Parties represent, warrant and covenant that each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable laws and regulations. Except as expressly provided in
Section 9 above, nothing in this Agreement, whether express or implied, shall be
construed to give to any person or entity other than Escrow Agent and the
Parties any legal or equitable right, remedy, interest or claim under or in
respect of the Account or this Agreement.

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

MTBC, Inc.   Runway Growth Credit Fund Inc.           By: /s/ Shruti Patel   By:
/s/ David Spreng Name: Shruti Patel   Name: David Spreng Title: General Counsel
  Title: CEO           TD Bank, N.A.                 By: /s/ David C. Leondi    
  Name: David C. Leondi       Title: Vice President      

 

 5 

 

 

Schedule 1

 

Telephone Numbers and Authorized Signatures for

Person(s) Designated to Give Instructions and Confirm Funds Transfer
Instructions

 

For Purchaser:

 

  Name   Telephone Number   Signature             1. Shruti Patel, General
Counsel   732-873-5133 x146                 2.                       3.        

 

For Sellers’ Representative:

 

  Name   Telephone Number   Signature             1.                       2.  
                    3.          

 

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature of the Authorized Representative authorizing said
funds transfer on behalf of such Party.

 

 6 

 

 

Schedule 2

 

TD Bank

 

[ex10-17_001.jpg]

 

Schedule of Fees for Escrow Agent Services

 

Based upon our current understanding of your proposed transaction, our fee
proposal is as follows:

 

Account Acceptance Fee .
                                                                  $0

 

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence documentation.
Payable upon closing.

 

Annual Administration Fee
                                                                 $6,000

 

The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction. Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.

 

Extraordinary Services and Out-of Pocket Expenses

 

Any additional services beyond our standard services as specified above, and all
reasonable out-of-pocket expenses including attorney’s or accountant’s fees and
expenses will be considered extraordinary services for which related costs,
transaction charges, and additional fees will be billed at the Escrow Agent’s
then standard rate. Disbursements, receipts, investments or tax reporting
exceeding 25 items per year may be treated as extraordinary services thereby
incurring additional charges. The Escrow Agent may impose, charge, pass-through
and modify fees and/or charges for any account established and services provided
by the Escrow Agent, including but not limited to, transaction, maintenance,
balance-deficiency, and service fees, agency or trade execution fees, and other
charges, including those levied by any governmental authority.

 

Fee Disclosure & Assumptions: Please note that the fees quoted are based on a
review of the transaction documents provided and an internal due diligence
review. The Escrow Agent reserves the right to revise, modify, change and
supplement the fees quoted herein if the assumptions underlying the activity in
the account, level of balances, market volatility or conditions or other factors
change from those used to set our fees. Payment of the invoice is due upon
receipt

 

The escrow deposit shall be continuously invested in a TD Bank, NA money market
deposit account (“MMDA”). MMDA have rates of interest or compensation that may
vary from time to time as determined by the Escrow Agent.

 

Disclosures and Agreements

 

Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA PATRIOT Act”) requires Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, you acknowledge that Section 326 of the USA PATRIOT Act and
Escrow Agent’s identity verification procedures require Escrow Agent to obtain
information which may be used to confirm your identity including without
limitation name, address and organizational documents (“identifying
information”). You agree to provide Escrow Agent with and consent to Escrow
Agent obtaining from third parties any such identifying information required as
a condition of opening an account with or using any service provided by the
Escrow Agent.

 

OFAC Disclosure. Escrow Agent is required to act in accordance with the laws and
regulations of various jurisdictions relating to the prevention of money
laundering and the implementation of sanctions, including but not limited to
regulations issued by the U.S. Office of Foreign Assets Control. Escrow Agent is
not obligated to execute payment orders or effect any other transaction where
the beneficiary or other payee is a person or entity with whom the Escrow Agent
is prohibited from doing business by any law or regulation applicable to Escrow
Agent, or in any case where compliance would, in Escrow Agent’s opinion,
conflict with applicable law or banking practice or its own policies and
procedures. Where Escrow Agent does not execute a payment order or effect a
transaction for such reasons, Escrow Agent may take any action required by any
law or regulation applicable to Escrow Agent including, without limitation,
freezing or blocking funds.

 

Abandoned Property. Escrow Agent is required to act in accordance with the laws
and regulations of various states relating to abandoned property and,
accordingly, shall be entitled to remit dormant funds to any state as abandoned
property in accordance with such laws and regulations.

 

 7 

 

 

THE FOLLOWING DISCLOSURES ARE REQUIRED TO BE PROVIDED UNDER APPLICABLE U.S.
REGULATIONS, INCLUDING, BUT NOT LIMITED TO, FEDERAL RESERVE REGULATION D. WHERE
SPECIFIC INVESTMENTS ARE NOTED BELOW, THE DISCLOSURES APPLY ONLY TO THOSE
INVESTMENTS AND NOT TO ANY OTHER INVESTMENT.

 

Deposit Account Disclosure. Escrow Agent is authorized, for regulatory reporting
and internal accounting purposes, to divide an escrow demand deposit account
maintained in the U.S. in which the Fund is held into a non-interest bearing
demand deposit internal account and a non-interest bearing savings internal
account, and to transfer funds on a daily basis between these internal accounts
on Escrow Agent’s general ledger in accordance with U.S. law at no cost to the
Parties. Escrow Agent will record the internal accounts and any transfers
between them on Escrow Agent’s books and records only. The internal accounts and
any transfers between them will not affect the Fund, any investment or
disposition of the Fund, use of the escrow demand deposit account or any other
activities under this Agreement, except as described herein. Escrow Agent will
establish a target balance for the demand deposit internal account, which may
change at any time. To the extent funds in the demand deposit internal account
exceed the target balance, the excess will be transferred to the savings
internal account, unless the maximum number of transfers from the savings
internal account for that calendar month or statement cycle has already
occurred. If withdrawals from the demand deposit internal account exceeds the
available balance in the demand deposit internal account, funds from the savings
internal account will be transferred to the demand deposit internal account up
to the entire balance of available funds in the savings internal account to
cover the shortfall and to replenish any target balance that Escrow Agent has
established for the demand deposit internal account. If a sixth transfer is
needed during a calendar month or statement cycle, it will be for the entire
balance in the savings internal account, and such funds will remain in the
demand deposit internal account for the remainder of the calendar month or
statement cycle.

 

MMDA Disclosure and Agreement. If MMDA is the investment for the escrow deposit
as set forth above or anytime in the future, you acknowledge and agree that U.S.
law limits the number of pre-authorized or automatic transfers or withdrawals or
telephonic/electronic instructions that can be made from an MMDA to a total of
six (6) per calendar month or statement cycle or similar period. Escrow Agent is
required by U.S. law to reserve the right to require at least seven (7) days’
notice prior to a withdrawal from a money market deposit account.

 

Unlawful Internet Gambling. The use of any account to conduct transactions
(including, without limitation, the acceptance or receipt of funds through an
electronic funds transfer, or by check, draft or similar instrument, or the
proceeds of any of the foregoing) that are related, directly or indirectly, to
unlawful Internet gambling is strictly prohibited.

 

 8 

 

 